UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1607


PETERNEIL S. BARROWS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 27, 2009              Decided:   March 19, 2009


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


George E. Crimarco, LAW OFFICES OF GEORGE E. CRIMARCO, P.A.,
Coral Gables, Florida, for Petitioner. Gregory G. Katsas,
Assistant Attorney General, William C. Peachey, Assistant
Director, Eric W. Marsteller, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Peterneil S. Barrows, a native and citizen of Jamaica,

petitions for review of an order of the Board of Immigration

Appeals      (Board)       dismissing         his    appeal       from     the      Immigration

Judge’s      decision,          which    found       him     removable         as    an        alien

convicted of a crime of domestic violence and as an aggravated

felon and ordered him removed to Jamaica.

              Before       this   court,       Barrows      contends       that      the       Board

erred in finding that he was convicted of an aggravated felony.

Based   on    our    review       of    the    record,       we    agree    that         the   2003

conviction under Virginia law for domestic assault and battery

against a family member amounted to a “crime of violence” and

was     therefore          an     aggravated          felony.              See       8     U.S.C.

§ 1101(a)(43)(F) (2006); 18 U.S.C. § 16(a) (2006).                                   The Board

therefore properly upheld the charge of removability on this

ground.        See     8    U.S.C.      § 1227(a)(2)(A)(iii)               (2006);        In    re:

Barrows (B.I.A. Apr. 22, 2008).

              Accordingly,         we   deny        the    petition      for     review.          We

dispense      with     oral       argument       because          the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                            PETITION DENIED




                                                2